internal_revenue_service number release date index number ----------------------------------- ------------------- ------ ---------------------------------------------------- ----------------------------- ------------------------ ----- in re --------------------------------------------------- department of the treasury washington dc person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 - plr-113877-05 date date ----------------------------- ------------------- -------- - legend company ----------------------------------------------------------------------- ------------------------------------ ----------------------- ------------------------------------------------------------ ---------------------------------------------- mutual holding_company -------------------------------------------------------------------- ------------------------------------------------------------- stock holding_company ----------------------- -------------------------------------------------------------------- sub ----------------------------------------------------------------------- -------------------------- --------------------------- sub state a state b ------------------------------------------------------------------------ ---------------------------------------------------- ------ ------------- plr-113877-05 transitory ------------------------------------------------------------------------ ----------------------------------------------------- ------------------- industry dear ---------------------- this letter responds to a letter dated date submitted on your behalf by your authorized representative requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date and date the information submitted for consideration is summarized below summary of facts company is a state a mutual_life_insurance_company for federal_income_tax purposes company is a life_insurance_company taxable under sec_801 et seq of the internal_revenue_code code and is a calendar-year accrual basis taxpayer company is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return pursuant to sec_1501 and sec_1504 of the code as a mutual_life_insurance_company company is an incorporated company controlled by its policyholders policyholders company has no capital stock rather the policyholders own all of the proprietary interests in company company membership interests the company membership interests include the right to vote on significant corporate actions the right to elect directors the right to receive all assets of company upon liquidation or dissolution the right to receive the value of their interests under state a law upon demutualization and certain other rights conferred by state a law or the articles of incorporation bylaws and historical practices of company the company membership interests are conferred by state a law and the articles of incorporation and bylaws of company mutual holding_company is a state b corporation and the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return pursuant to sec_1501 and sec_1504 of the code mutual holding_company has no capital stock and is a calendar-year accrual basis taxpayer membership interests in mutual holding_company are comparable to the company membership interests that company members currently hold in company including certain rights to vote for the directors of mutual holding_company distributions of assets upon any liquidation or dissolution of mutual holding_company receive value for their interests in mutual holding_company upon any demutualization and other rights as provided by state b law mutual holding_company membership interests plr-113877-05 stock holding_company is a state b corporation that is a wholly-owned subsidiary of mutual holding_company and whose bylaws and articles of incorporation authorize the issuance of capital stock stock holding_company holds all of the stock of sub and sub transitory will be a state a mutual holding_company formed by company for purposes of the proposed transaction transitory will have no capital stock membership interests in transitory will be comparable to the company membership interests that company members currently hold in company proposed transaction for what is represented as valid business reasons company now proposes to convert from a mutual_life_insurance_company to a stock_life_insurance_company controlled indirectly by mutual holding_company hereinafter referred to as the proposed transaction or reorganization the following restructuring transactions will occur pursuant to a plan_of_reorganization the plan and merger agreement merger agreement on the effective date of the proposed transaction step company will form transitory step company will convert into a stock_life_insurance_company by amending and restating its articles to authorize the issuance of capital stock company stock the company membership interests will become membership interests in transitory pursuant to state a law and the policyholders’ membership interests in company will be extinguished the policyholders will receive no consideration other than membership interests in transitory company will issue all of the company stock to transitory step transitory will merge with and into mutual holding_company and the membership interests of members in transitory will become membership interests in mutual holding_company and concurrently all membership interests of transitory will be extinguished step mutual holding_company will contribute to stock holding_company all of the company stock the proposed transaction will not change the contractual provisions of the policies held by the policyholders and it will not reduce or alter the guaranteed benefits and values and rights of the policyholders company will remain fully obligated under all of its policies will continue its existence under state a law and will continue its insurance plr-113877-05 business after the conversion_transaction in step company will operate under state a law as a life_insurance_company under a stock rather than a mutual form of organization the taxpayer has requested that for federal_income_tax purposes the proposed transaction steps undertaken pursuant to the plan and to the merger agreement will be treated as if the following steps occurred in the following order i company converted to a stock insurance_company with the policyholders exchanging their membership interests in company for company stock hereinafter referred to as the conversion ii the policyholders exchanged their company stock for voting membership interests in mutual holding_company hereinafter referred to as the stock acquisition transaction and iii mutual holding_company contributed its company stock to stock holding_company solely in exchange for additional voting_stock of stock holding_company hereinafter referred to as the stock contribution transaction representations the taxpayer has made the following representations with respect to the proposed transaction the conversion is not part of a plan to periodically increase the proportionate interest of any policyholder in the assets or earnings_and_profits of company the transfers and exchanges contemplated in the proposed transaction will occur substantially contemporaneously under a plan agreed upon before the effective date in which the rights of the parties are defined all exchanges will occur at the effective date the fair_market_value of the company stock received by each policyholder in the the purposes of the proposed transaction in whole or substantial part are i to enable company to be part of a larger and financially stronger business_enterprise with greater resources to support its obligations to policyholders ii to help assure the continuity of company's life_insurance and other business iii to enhance the competitiveness of company sub and sub to generate greater efficiencies and significant opportunities for improved financial performance and to provide company sub and sub with increased flexibility to a fund the growth of existing product lines b expand into new product lines and take advantage of investment and acquisition opportunities c better be able to pursue acquisitions and strategic alliances and d execute an industry marketing strategy conversion will be approximately equal to the fair_market_value of the company membership interest surrendered therefor incurred in connection with the reorganization contribution transaction is sec_306 stock within the meaning of sec_306 of the code after the conversion company will be treated under state a law as the same entity that existed prior to the conversion immediately following the conversion company will possess the same assets and liabilities as immediately prior to the conversion an investment_company immediately after the reorganization within the meaning of sec_351 sec_368 and iv and sec_1_351-1 plr-113877-05 the parties to the proposed reorganization will pay their own expenses if any none of the stock to be transferred pursuant to the conversion or to the stock neither mutual holding_company stock holding_company nor company will be neither mutual holding_company stock holding_company nor company is neither mutual holding_company nor stock holding_company will be a personal at the time of the reorganization company will not have outstanding_stock no property other than membership interests in company before the the total fair_market_value of the company stock transferred to mutual holding_company in the stock acquisition transaction will exceed the sum of a the amount of liabilities assumed as determined under sec_357 by mutual holding_company in connection with the stock acquisition transaction b the amount of liabilities owed to mutual holding_company that are discharged or extinguished in connection with the stock acquisition transaction and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of conversion and stock in company after the conversion will be involved in the conversion all of the stock issued by company in the conversion will be voting common_stock under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 options warrants convertible securities or any other right that is convertible into any class of stock_or_securities of company service corporation within the meaning of sec_269a value to the fair_market_value of the mutual holding_company membership interests exchanged therefor gain deemed received by the policyholders in connection with the stock acquisition transaction the fair_market_value of the assets of mutual holding_company will exceed the amount of its liabilities immediately after the stock acquisition transaction company by mutual holding_company in the stock contribution transaction will exceed the sum of a the amount of liabilities assumed as determined under sec_357 by stock holding_company in connection with the stock contribution transaction b the amount of liabilities owed to stock holding_company by mutual holding_company that are discharged or extinguished in connection with the stock contribution transaction and c the amount of any money and the fair_market_value of any other_property other than stock permitted to be received under sec_361 without the recognition of gain received by mutual holding_company in connection with the stock contribution transaction the fair_market_value of the assets of stock holding_company will exceed the amount of its liabilities immediately after the stock contribution transaction plr-113877-05 the total fair_market_value of the company stock transferred to stock holding mutual holding_company will receive company stock approximately equal in no stock_or_securities will be issued to stock holding_company for indebtedness mutual holding_company will not retain any rights in the property transferred to any debt relating to the company stock being transferred that is being assumed there is no indebtedness between mutual holding_company and stock holding_company and there will be no indebtedness created in favor of mutual holding_company as a result of the stock contribution transaction company has no plan or intention to issue additional shares of its stock that would result in stock holding_company losing control of company within the meaning of sec_368 or to which the company stock is subject was incurred to acquire such stock and was incurred when such stock was acquired and mutual holding_company is transferring all of the company stock for which the acquisition_indebtedness that is being assumed or to which the company stock is subject was incurred of stock holding_company that is not evidenced by a security or for interest on indebtedness of stock holding_company which accrued on or after the beginning of the holding_period of mutual holding_company stock holding_company in the stock contribution transaction plr-113877-05 stock holding_company has no plan or intention to issue additional shares of its stock that would cause mutual holding_company to lose control of stock holding_company within the meaning of sec_368 of the code neither mutual holding_company nor stock holding_company has any plan or intention to liquidate company to merge company into another corporation to cause company to sell or otherwise dispose_of any of its assets except for dispositions in the ordinary course of business or to sell or otherwise dispose_of any of the company stock acquired in the reorganization except for transfers described in sec_368 in the stock acquisition transaction mutual holding_company will acquire stock of company solely in exchange for mutual holding_company voting membership interests for purposes of this representation company stock redeemed for cash or other_property furnished by mutual holding_company will be considered as acquired by mutual holding_company further no liabilities of company or the policyholders will be assumed by mutual holding_company and no company stock will be subject_to any liabilities in the stock contribution transaction stock holding_company will acquire stock at least percent of the stock in company will be exchanged in the stock at least percent of the stock in company will be exchanged in the stock neither mutual holding_company nor stock holding_company owns directly or indirectly nor has it owned during the past five years any stock or membership interests in company after the reorganization company will continue to conduct the business of company solely in exchange for stock holding_company voting_stock for purposes of this representation company stock redeemed for cash or other_property furnished by stock holding_company will be considered as acquired by stock holding_company further no liabilities of company or the policyholders will be assumed by stock holding_company and none of the company stock will be subject_to any liabilities currently conducted by it or will use a significant portion of its historic assets in a business acquisition transaction for membership interests in mutual holding_company and will be preserved within the meaning of sec_1_368-1 contribution transaction for stock of stock holding_company and will be preserved within the meaning of sec_1_368-1 stock contribution transaction plr-113877-05 neither mutual holding_company stock holding_company nor company other than in the conversion has any intention to redeem or otherwise acquire any of its membership interests or the shares of its stock as the case may be no stock_or_securities will be issued either to mutual holding_company or stock holding_company for services rendered to or for the benefit of either company in connection with the reorganization there will be no dissenters in either the stock acquisition transaction or the the transfer of the company stock by mutual holding_company in the stock contribution transaction will not be the result of a solicitation by a promoter broker or investment house taking into account any issuance of additional shares of company stock stock stock holding_company will receive stock of company approximately equal in stock holding_company has no plan or intention to dispose_of the stock of rulings based solely on the information submitted and on the representations set forth above we rule as follows value to the fair_market_value of the stock of stock holding_company exchanged therefor holding_company will be in control of company immediately after the stock contribution transaction within the meaning of sec_368 of the code company for federal_income_tax purposes the proposed transaction will be treated as if the following steps occurred in the following order i company converted to a stock insurance_company with the policyholders exchanging their membership interests in company for company stock ii the policyholders exchanged their company stock for voting membership interests in mutual holding_company and iii mutual holding_company contributed its company stock to stock holding_company solely in exchange for additional voting_stock of stock holding_company their membership interests for company stock in the conversion sec_354 exchange for company membership interests in the conversion sec_1032 the conversion will constitute a reorganization under sec_368 and sec_368 company will be a_party_to_a_reorganization within the meaning of sec_368 the conversion will not require testing or the starting of new test periods for contracts under sec_264 sec_7702 through e and 7702a c a contract of company was issued entered into purchased or came into existence for purposes of sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_264 sec_7702 and sec_7702a plr-113877-05 no gain_or_loss will be recognized by company on the issuance of its stock in no gain_or_loss will be recognized by the policyholders on the exchange of the conversion will have no effect on the date each life_insurance and annuity the conversion will not result in any transaction that constitutes a distribution in violation of sec_403 or otherwise disqualifies a sec_403 contract under sec_403 with respect to policies issued by company and in force prior to the effective the conversion will not result in a distribution and thus will not result in a any gross_income to the employee or to the beneficiary of a contract as a distribution from a qualified_retirement_plan under sec_72 prior to an actual receipt of some amount therefrom by such employee or by such beneficiary b any date of the proposed transaction and that are tax-qualified under sec_401 or meet the requirements of sec_403 or sec_408 the conversion_transaction will not constitute a distribution from or a contribution to any of these policies plans or arrangements for federal_income_tax purposes the conversion will have no effect on each life_insurance and annuity_contract that is part of a qualified_plan within the meaning of sec_401 or that meets the requirements of sec_403 or sec_408 for purposes of sec_72 sec_401 sec_402 sec_403 sec_408 and sec_408a the conversion will not result in an actual or deemed_distribution in violation of sec_401 or otherwise disqualify a qualified_cash_or_deferred_arrangement within the meaning of sec_401 reorganization under sec_368 a b company and mutual holding_company will each be parties to the reorganization under sec_368 company stock solely in exchange for mutual holding_company membership interests in the stock acquisition transaction sec_1032 holding_company membership interests in exchange for company stock in the stock acquisition transaction sec_354 percent additional tax under sec_72 for premature distributions from a qualified_retirement_plan c any percent or percent excise_tax under sec_4973 or sec_4979 respectively for excess_contributions to certain qualified_retirement_plans or d a designated_distribution under sec_3405 that is subject_to_withholding under sec_3405 or c plr-113877-05 the stock acquisition transaction will be a reorganization under section the policyholders will not recognize gain_or_loss upon their receipt of mutual mutual holding_company will not recognize gain_or_loss upon its receipt of the stock contribution transaction qualifies as a sec_351 exchange and a mutual holding_company will not recognize gain_or_loss as a result of the stock stock holding_company will recognize no gain_or_loss on the deemed issuance caveat no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination of additional stock to mutual holding_company in exchange for the company stock in the stock contribution transaction sec_1032 contribution transaction sec_351 and sec_354 plr-113877-05 this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent a copy of this letter must be attached to the federal_income_tax return of each taxpayer involved regarding the taxable_year in which the transaction is consummated pursuant to a power_of_attorney on file in this office we have sent a copy of this letter to your authorized representative cc sincerely yours alfred c bishop jr chief branch office of associate chief_counsel corporate
